Exhibit 10.33

 

 

Borrower Name: MB Margate Lakewood I, L.L.C.

 

Project: Lakewood Mall, Margate, Florida

 

Loan No.: 00-1100240

 

THIS NOTE IS A RENEWAL NOTE, AMENDING, RESTATING AND RENEWING THAT CERTAIN NOTE
EXECUTED BY LAKEWOOD ASSOCIATES, IN THE ORIGINAL PRINCIPAL AMOUNT OF TWELVE
MILLION ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,100,000.00) TO AND IN FAVOR
OF NATIONWIDE LIFE INSURANCE COMPANY, AN OHIO CORPORATION AND DATED MARCH 2,
2004 (THE “ORIGINAL NOTE”).

 

THE OUTSTANDING PRINCIPAL BALANCE OF THE ORIGINAL NOTE IN THE AMOUNT OF ELEVEN
MILLION SEVEN HUNDRED FOURTEEN THOUSAND NINE HUNDRED SIXTY-THREE AND 33/100
DOLLARS ($11,714,963.33) IS EXEMPT FROM FLORIDA INTANGIBLE TAXES PURSUANT TO
FLORIDA STATUTES SECTION 199.143. THE ORIGINAL OF THE AFORESAID NOTE IS ATTACHED
HERETO. DOCUMENTARY STAMP TAX ON SAID OUTSTANDING AMOUNT IN THE SUM OF FORTY-ONE
THOUSAND TWO AND 50/100 DOLLARS ($41,002.50) HAS BEEN PAID SIMULTANEOUSLY WITH
THE RECORDING OF AN ASSUMPTION AND RATIFICATION INSTRUMENT EXECUTED IN
CONNECTION WITH THIS TRANSACTION.

 

RENEWAL NOTE

 

$11,714,963.33

 

Orlando, Florida

 

 

 

 

 

January         , 2006

 

FOR VALUE RECEIVED, THE UNDERSIGNED, MB MARGATE LAKEWOOD I, L.L.C., a Delaware
limited liability company (“Borrower”) whose Federal Tax Identification Number
is 20-3686063 promises to pay to the order of NATIONWIDE LIFE INSURANCE COMPANY,
an Ohio corporation, its successors and assigns (“Lender”), the principal sum of

ELEVEN MILLION SEVEN HUNDRED FOURTEEN THOUSAND NINE HUNDRED SIXTY-THREE AND
33/100 DOLLARS ($11,714,963.33), together with interest on the principal balance
of this Note (the “Note”), from time to time remaining unpaid, from the date of
disbursement by Lender at the applicable interest rate hereinafter set forth
together with all other sums due hereunder or under the terms of the Mortgage
(as hereinafter defined) in lawful money of the United States of America which
shall be legal tender in payment of all debts at the time of such payment the
(“Loan”). Both principal and interest and all other sums due hereunder shall be
payable at the office of Lender at One Nationwide Plaza, Columbus, Ohio
43215-2220, Attention: Real Estate Investment Department, 34T, or at such other
place either within or without the State of Ohio as Lender may from time to time
designate. Said principal and interest shall be paid over a term, at the times,
and in the manner set forth below, to wit:

 

1

--------------------------------------------------------------------------------


 

Payment Provision:

 

(A)          Interest accrued on the unpaid principal balance of this Note from
the date of disbursement hereof through January 31, 2006 at the rate of six and
one one-hundredths percent (6.01%) per annum, shall be due and payable on the
disbursement date of the Loan.

 

(B)           Thereafter, installments of interest only on the unpaid principal
balance of this Note at the rate of six and one one-hundredths percent (6.01%)
per annum, shall be due and payable in sixty (60) consecutive monthly
installments commencing on March 1, 2006 and continuing on the first day of each
calendar month, with each such installment to be in the sum of   FIFTY-NINE  
THOUSAND   ONE   HUNDRED   FIFTY   AND   NO/100   DOLLARS ($59,150.00), without
deduction or set-off.

 

(C)           Thereafter, installments of principal and interest on the unpaid
principal balance of this Note at the rate of six and one one-hundredths percent
(6.01%) per annum, shall be due and payable in one hundred fifty-seven (157)
consecutive monthly installments commencing on March 1, 2011 and continuing on
the first day of each calendar month thereafter, with each such installment to
be in the sum of SEVENTY-EIGHT THOUSAND THIRTY-FOUR AND 45/100 DOLLARS
($78,034.45), without deduction or set-off.

 

Maturity.

 

The unpaid principal balance of this Note and all accrued unpaid interest
thereon, (if not sooner paid), shall be due and payable in full on April 1, 2024
(the “Maturity Date”).

 

Application of Payments.

 

All payments shall be applied first to any late payment or other such charges as
provided in this Note or in the Mortgage, then to accrued unpaid interest on
this Note, and the balance, if any, shall be applied to the reduction of the
outstanding principal balance of this Note (subject to the terms hereof).
Interest due hereunder shall be calculated on the basis of a three hundred sixty
(360)-day year (composed of twelve (12) thirty (30)-day months) except the
payment due under payment provision (A) above which shall be calculated on the
actual number of days; provided, however, in no event shall the rate of interest
payable under the terms of this Note exceed the maximum rate of interest
permitted under applicable law.

 

Late Payment Charge.

 

Prior to the acceleration or maturity of this Note, Lender may collect a late
payment charge in an amount equal to five percent (5%) of any full monthly
installment not received by the due date. Such late payment charge shall
constitute liquidated damages for the purpose of covering the extra expenses
involved in handling delinquent installments and Lender may collect such late
payment charges even though it has not given any notice to Borrower of such late
payment or a cure period, if any, has not passed; provided that such late
payment charge shall not, together with other interest to be paid on the
indebtedness evidenced by this Note or indebtedness arising under any instrument
securing the payment hereof, exceed the maximum interest permitted under
applicable law. Borrower acknowledges that the late payment charge is

 

2

--------------------------------------------------------------------------------


 

a fair and reasonable estimate, considering all of the circumstances existing on
the date of execution of this Note, of the cost the Lender will incur by reason
of such late payment.

 

Prepayment.

 

(A)          Except as hereinafter provided, Borrower shall not have the right
to prepay all or any part of the Loan at any time. Borrower shall have the right
to prepay, in full but not in part, the Loan evidenced by this Note, provided
that, as conditions precedent, Borrower: (i) gives Lender not less than thirty
(30) days’ prior Written Notice (as defined in the Mortgage) of Borrower’s
intention to so prepay this Note; and (ii) pays to Lender the Prepayment Premium
(as hereinafter defined), if any, then due and payable to Lender as hereinafter
provided.   As used herein, the term “Prepayment Premium” shall mean a sum equal
to the greater of either: (i) one percent (1%) of the outstanding principal
balance of this Note at the time of prepayment; or (ii) an amount equal to the
sum of (a) the present value of the scheduled monthly payments due under this
Note from the date of prepayment to the Maturity Date, and (b) the present value
of the amount of principal and interest due under this Note on the Maturity Date
(assuming all scheduled monthly payments due prior to the Maturity Date were
made when due), minus (c) the outstanding principal balance of this Note as of
the date of prepayment.   The present values described in (a) and (b) shall be
computed on a monthly basis as of the date of prepayment discounted at the
yield-to-maturity plus fifty (50) basis points of the U. S. Treasury Note or
Bond closest in maturity to the Maturity Date of this Note as reported in The
Wall Street Journal (or, if The Wall Street Journal is no longer published, as
reported in such other daily financial publication of national circulation which
shall be designated by Lender) on the fifth (5) business day preceding the date
of prepayment.  Borrower shall be obligated to prepay this Note on the date set
forth in the notice to Lender required hereinabove, after such notice has been
delivered to Lender.   Notwithstanding the foregoing or any other provision
herein to the contrary, if Lender elects to apply insurance proceeds,
condemnation awards, or any escrowed amounts, if applicable, to the reduction of
the outstanding principal balance of this Note in the manner provided in the
Mortgage, no Prepayment Premium shall be due or payable as a result of such
application,  and the monthly installments  due  and payable hereunder shall be
reduced accordingly.

 

(B)           In the event the Maturity Date of the Loan evidenced by this Note
is accelerated by Lender at any time due to a default by Borrower under this
Note or any of the other Loan Documents (as hereinafter defined), then a tender
of payment in an amount necessary to satisfy the entire outstanding principal
balance of this Note together with all accrued unpaid interest hereon made by
Borrower, or by anyone on behalf of Borrower, at any time prior to, at, or as a
result of, a foreclosure sale or sale pursuant to power of sale, shall
constitute a voluntary prepayment hereunder prior to the contracted Maturity
Date of this Note thus requiring the payment to Lender of a Prepayment Premium
equal to the applicable Prepayment Premium as set forth in paragraph (A) above;
provided, however, that in the event such Prepayment Premium is construed to be
interest under the laws of the State of Florida in any circumstance, such
payment shall not be required to the extent that the amount thereof, together
with other interest payable hereunder, exceeds the maximum rate of interest that
may be lawfully charged under applicable law.

 

3

--------------------------------------------------------------------------------


 

(C)           Notwithstanding anything contained herein to the contrary, during
the ninety (90)-day period immediately preceding the Maturity Date of this Note,
the entire outstanding principal balance and all accrued unpaid interest on this
Note may be prepaid in full, but not in part, at par, without incurring a
Prepayment Premium.

 

Additional Conditions.

 

This Note is secured by, among other things, a Mortgage and Security Agreement
(the “Mortgage”) and by an Assignment of Leases, Rents and Profits (the
“Assignment”) of even date herewith, encumbering certain real property described
therein and located in Broward County, State of Florida and certain other
property, all as more particularly described in the Mortgage (collectively, the
“Property”). The Mortgage and the Assignment contain terms and provisions which
provide grounds for acceleration of the Loan evidenced by this Note, together
with additional remedies in the event of default hereunder or thereunder.
Failure on the part of Lender to exercise any right granted herein or in the
Mortgage or the Assignment or any other Loan Document shall not constitute a
waiver of such right, or preclude Lender’s subsequent exercise and enforcement
thereof. This Note, the Mortgage, the Assignment and all other documents and
instruments executed as further evidence of, as additional security for, or
executed in connection with, the Loan evidenced by this Note are hereinafter
collectively referred to as the “Loan Documents”.

 

Except as otherwise provided herein, all parties to this Note, including
endorsers, sureties and guarantors, if any, hereby jointly and severally waive
presentment for payment, demand, protest, notice of protest, notice of demand,
notice of nonpayment, notice of dishonor, notice of intent to accelerate the
maturity of this Note, notice of acceleration of the maturity of this Note, and
any and all other notices and demands whatsoever, and agree to remain bound
hereby until the principal, interest and all other obligations arising under
this Note are paid in full, notwithstanding any extensions of time for payment
which may be granted by Lender, even though the period of extension be
indefinite, and notwithstanding any inaction by, or failure to assert any legal
rights available to Lender pursuant to the terms and conditions of this Note. If
the obligations evidenced by this Note, or any part thereof, are placed in the
hands of an attorney or other person for collection, whether by suit or
otherwise, at any time, or from time to time, Borrower shall be liable to
Lender, in each instance, for all costs and expenses incurred in connection
therewith, including, without limitation, Reasonable Attorneys’ Fees (as
hereinafter defined).

 

Default.

 

If Borrower defaults under this Note or under any of the other Loan Documents,
then in any or all of such events, at the option of Lender, the entire
outstanding principal balance of this Note, together with all accrued unpaid
interest thereon and all other obligations arising under this Note or any of the
other Loan Documents, may be accelerated by Lender and may become and be
immediately due and payable then or thereafter as Lender may elect, regardless
of the Maturity Date hereof. All such amounts shall bear interest after
maturity, by acceleration or otherwise, at the lesser of either: (i) the highest
rate of interest then allowed by the laws of the

 

4

--------------------------------------------------------------------------------


 

State of Florida or, if controlling, the laws of the United States; or (ii) the
then applicable interest rate of this Note plus five hundred (500) basis points
per annum.

 

During the existence of any such default, Lender may apply any sums received,
including but not limited to insurance proceeds or condemnation awards, to any
amount then due and owing hereunder or under the terms of any of the other Loan
Documents as Lender may determine. Neither the right nor the exercise of the
right herein granted unto Lender to apply such proceeds as aforesaid shall serve
to cure the default or preclude Lender from exercising its option to cause the
entire Loan evidenced by this Note to become immediately due and payable by
reason of Borrower’s default under the terms of this Note or any of the other
Loan Documents.

 

Notwithstanding any provisions herein to the contrary, Lender’s right, power and
privilege to accelerate the maturity of the indebtedness evidenced hereby shall
be conditioned upon, (i) with respect to any Non-Monetary Default (as
hereinafter defined), Lender giving Borrower Written Notice of such Non-Monetary
Default and a thirty (30)-day period, after the date of such notice, within
which to cure such Non-Monetary Default, unless such Non-Monetary Default cannot
reasonably be cured within said thirty (30)-day time period, in which event
Borrower shall have an extended period of time to complete such cure, provided
that action to cure such Non-Monetary Default has commenced within said thirty
(30)-day period and Borrower is, in Lender’s sole judgment, not diminishing or
impairing the value of the Property, and is diligently pursuing a cure to
completion, but in no event longer than ninety (90) days[; and (ii) with respect
to any Monetary Default (as hereinafter defined), Lender giving Borrower Written
Notice of such Monetary Default and a five (5) day period after such notice is
given within which to cure such Monetary Default; provided, however, that Lender
shall not be required to give such notice and right to cure as to Monetary
Defaults, which occur during any Loan Year (hereinafter defined) if Lender has
previously given Written Notice of a Monetary Default during such Loan Year. It
is understood and agreed that the agreement of Lender to provide notice and an
opportunity to cure a Monetary Default does not waive Lender’s right to any late
payment charge. Any notice required hereunder shall be given as provided in the
Mortgage. Lender shall have no obligation to give Borrower notice of, or any
period to cure, any Monetary Default or any Incurable Default (as hereinafter
defined) prior to exercising Lender’s right, power and privilege to accelerate
the maturity of the Loan evidenced hereby, to declare the same to be immediately
due and payable, and to exercise all other rights and remedies herein granted or
otherwise available to Lender at law or in equity. As used herein, the term
“Monetary Default” shall mean any default which can be cured by the payment of
money, including but not limited to, the payment of principal and/or interest
due under this Note and the payment of taxes, assessments and insurance premiums
when due as provided in the Mortgage. As used herein, the term “Non-Monetary
Default” shall mean any default which is not a Monetary Default or an Incurable
Default. As used herein, the term “Incurable Default” shall mean either: (i) any
voluntary or involuntary sale, assignment, mortgaging or transfer of the
Property or ownership interests in Borrower in violation of the covenants of the
Mortgage; or (ii) if Borrower, or any person or entity comprising Borrower,
should make an assignment for the benefit of creditors, become insolvent, or
file (or have filed against it) a petition in bankruptcy (including but not
limited to, a petition seeking a rearrangement or reorganization) which is not
dismissed within

 

5

--------------------------------------------------------------------------------


 

thirty (30) days after the filing of same. As used herein, the term “Loan Year”
shall mean each twelve (12) month period beginning with March 1, 2004, and each
anniversary thereof.

 

Notwithstanding any provision of this Note to the contrary, during any period of
default and regardless of any cure period applicable to such default, in each
instance under this Note, the Mortgage, or any of the other Loan Documents in
which either: (i) Borrower is permitted to take a material action without
Lender’s consent; or (ii) Lender’s consent is to be exercised reasonably,
Lender’s consent shall be required and shall be granted or withheld in Lender’s
sole and absolute discretion.

 

Savings Clause; Severability.

 

It is the intent of Borrower and Lender in the execution of this Note and all
other instruments now or hereafter securing this Note to contract in strict
compliance with applicable usury law. In furtherance thereof, Lender and
Borrower stipulate and agree that none of the terms and provisions contained in
this Note, or in any other instrument executed in connection herewith, shall
ever be construed to create a contract to pay interest at a rate in excess of
the maximum interest rate permitted to be charged by applicable law. Neither
Borrower nor any guarantors, endorsers or other parties now or hereafter
becoming liable for payment of this Note shall ever be required to pay interest
on this Note at a rate in excess of the maximum interest that may be lawfully
charged under applicable law, and the provisions of this section shall control
over all other provisions of this Note and any other instruments now or
hereafter executed in connection herewith which may be in apparent conflict
herewith. Lender expressly disavows any intention to charge or collect excessive
unearned interest or finance charges in the event the maturity of this Note is
accelerated. If the maturity of this Note shall be accelerated for any reason or
if the principal of this Note is paid prior to the end of the term of this Note,
and as a result thereof the interest received for the actual period of existence
of the Loan evidenced by this Note exceeds the maximum permitted by applicable
law, Lender shall refund to Borrower the amount of such excess and thereby shall
render inapplicable any and all penalties of any kind provided by applicable law
as a result of such excess interest. In the event that Lender shall collect
monies which are deemed to constitute interest which would increase the
effective interest rate on this Note to a rate in excess of that permitted to be
charged by applicable law, all such sums deemed to constitute interest in excess
of the lawful rate shall, upon such determination be immediately returned to
Borrower, in which event any and all penalties of any kind under applicable law
as a result of such excess interest shall be inapplicable. By execution of this
Note, Borrower acknowledges that it believes the Loan evidenced by this Note to
be non-usurious and agrees that if, at any time, Borrower should have reason to
believe that such Loan is in fact usurious, it will give Lender notice of such
condition and Borrower agrees that Lender shall have ninety (90) days in which
to make appropriate refund or other adjustment in order to correct such
condition if in fact such exists. The term “applicable law” or “applicable usury
law” as used in this Note shall mean the laws of the State of Florida or the
laws of the United States, whichever laws allow the greater rate of interest and
do not violate the laws of the State of Florida, as such laws now exist or may
be changed or amended or come into effect in the future. If any clauses or
provisions herein contained operate or would prospectively operate to invalidate
this Note, then such clauses or provisions only shall be held for naught, as
though not herein contained and the remainder of this Note shall remain
operative and in full force and effect.

 

6

--------------------------------------------------------------------------------


 

Exculpation.

 

The liability of Borrower with respect to the payment of principal and interest
hereunder shall be “non-recourse”. Except as hereinafter provided, Lender’s
source of satisfaction of Borrower’s obligations under this Note and the other
Loan Documents shall be limited to the Property and Lender’s receipt of the
rents, issues and profits from the Property and any other security or collateral
now or hereafter held by Lender, and Lender shall not seek to procure payment
out of any other assets of Borrower, or any person or entity comprising
Borrower, or to seek judgment (except as hereinafter provided) for any sums
which are or may be payable under this Note or any of the other Loan Documents,
as well as any claim or judgment (except as hereafter provided) for any
deficiency remaining after foreclosure of the Mortgage. Notwithstanding the
foregoing, nothing herein contained shall be deemed to be a release or
impairment of the Loan evidenced by this Note or the security therefor intended
by the other Loan Documents, or be deemed to preclude Lender from exercising its
rights to foreclose the Mortgage or to enforce any of its other rights or
remedies under the Loan Documents, including but not limited to that certain
Guaranty of even date herewith from W. Douglas Pitts and Courtelis Investment
Trust to Nationwide (the “Guaranty”)].

 

Notwithstanding the foregoing, it is expressly understood and agreed that the
aforesaid limitation on liability shall in no way affect or apply to the
continued personal liability of Borrower and Borrower’s general partners for all
sums due to:

 

(1)

 

fraud, willful misconduct or material misrepresentation made in or in connection
with the Application for Mortgage Loan dated October 2, 2003, accepted by Lender
on December 18, 2003, and accepted by Borrower on January 12, 2004 and any
subsequent amendments thereto, this Note or any of the other Loan Documents;

 

 

 

(2)

 

the failure to pay taxes which accrue prior to Lender taking control of the
Property or to pay assessments or any other governmental impositions, charges
for labor, materials or any other charges which may create liens on any portion
of the Property;

 

 

 

(3)

 

the misapplication or misappropriation of (i) proceeds of insurance covering any
portion of the Property; (ii) proceeds of the sale, condemnation or transfer in
lieu of condemnation of any portion of the Property; or (iii) rentals received
by or on behalf of Borrower subsequent to the date on which Lender makes written
demand therefor pursuant to any of the Loan Documents;

 

 

 

(4)

 

causing or permitting waste or causing arson to occur in, on or about the
Property, and failing to maintain the Property, except for ordinary wear and
tear;

 

 

 

(5)

 

the failure to return to Lender all unearned advance rentals and security
deposits that have been paid by tenants of the Property to the extent that such
amounts have not been refunded to or forfeited by such tenants;

 

7

--------------------------------------------------------------------------------


 

(6)

 

the failure to pay any and all tenant improvement allowances owed to tenants
leasing space in the Property;

 

 

 

(7)

 

the failure to pay to Lender any and all fees paid to Borrower by any tenant of
the Property which fees permit the tenant to terminate its lease or otherwise
abandon or vacate its leased premises;

 

 

 

(8)

 

loss by fire or any other casualty to the extent not compensated by insurance
proceeds, as a result of Borrower’s failure to comply with the insurance
provisions of the Mortgage;

 

 

 

(9)

 

the failure to return to or reimburse Lender for all Fixtures and Personal
Property (as defined in the Mortgage) owned by Borrower and taken from the
Property by or on behalf of Borrower, out of the ordinary course of business,
and not replaced by items with values equal to or greater than the original
values of the Fixtures and Personal Property so removed;

 

 

 

(10)

 

all court costs and Reasonable Attorneys’ Fees (as hereinafter defined) actually
incurred by Lender for which Borrower is liable pursuant to the terms of this
Note or any of the other Loan Documents;

 

 

 

(11)

 

(i) the removal of any chemical., material or substance in excess of legal
limits or which is required by any governmental entity, to which exposure is
prohibited, limited or regulated by any federal, state, county or local
authority, and which may or could pose a hazard to the health and safety of the
occupants of the Property (which substances are also further defined in the
Mortgage as “Hazardous Materials”), regardless of the source of origination
(including sources off the Property which migrate onto the Property or its
groundwater); (ii) the restoration of the Property to comply with all
governmental regulations pertaining to Hazardous Materials found in, on or under
the Property, regardless of the source of origination (including sources off the
Property which migrate onto the Property or its groundwater); and (iii) any
indemnity or other agreement to hold Lender harmless from and against any and
all losses, liabilities, damages, injuries, costs and expenses of any and every
kind arising as a result of the existence and/or removal of Hazardous Materials
and from the violation of Hazardous Waste Laws (as defined in the Mortgage).
Borrower shall not be liable hereunder if the Property becomes contaminated
subsequent to Lender’s acquisition of the Property by foreclosure or acceptance
of a deed in lieu thereof, or subsequent to any transfer of ownership of the
Property which was approved or authorized in writing by Lender pursuant to the
Mortgage, provided that such transferee assumes in writing all obligations of
Borrower under the Loan Documents pertaining to Hazardous Materials. Liability
under this subsection (11) shall extend beyond repayment of the Loan and
compliance with the terms of the Note and compliance with the terms of the
Mortgage unless Borrower at such time provides Lender with an environmental
assessment report acceptable to Lender, in Lender’s sole discretion, showing the
Property to be free of Hazardous Materials and not in violation of

 

8

--------------------------------------------------------------------------------


 

 

 

Hazardous Waste Laws. The burden of proof under this subparagraph with regard to
establishing the date upon which such Hazardous Materials were placed or
appeared in, on or under the Property shall be upon Borrower;

 

 

 

(12)

 

failure to remit to Lender any amounts under any letter of credit (or any
renewals and/or replacements thereof) supplied by Borrower to Lender in
connection with the Loan, this Note or any of the other Loan Documents in the
event that the bank issuing such letter of credit becomes insolvent, files or
has filed against it any bankruptcy or similar proceeding or is closed (either
temporarily or permanently), is placed in receivership, conservatorship or
liquidation by the Federal Deposit Insurance Corporation, Resolution Trust
Corporation or any other governmental or quasi-governmental entity, or otherwise
fails or refuses to honor such letter of credit or otherwise fails to maintain
certain criteria required by Lender; and

 

 

 

(13)

 

failure to timely pay any amounts payable for all state documentary stamp taxes
and intangible personal property taxes, if any, which may be levied or assessed
against the Loan, this Note, the Mortgage or any of the other Loan Documents,
together with all interest penalties or charges in connection therewith.

 

The obligations of Borrower in subsections (1) through (13) above, except as
specifically provided in subsection (11), shall survive the repayment of the
Loan evidenced by this Note, and satisfaction of the Mortgage.

 

Full Recourse.

 

Notwithstanding any provisions in this Note to the contrary, including without
limitation the provisions set forth in the section captioned “Exculpation”
hereinabove, Borrower and general partners of Borrower shall be personally
liable, jointly and severally, for the entire indebtedness evidenced by this
Note (including all principal, interest and other charges) in the event (i)
Borrower violates the covenant governing the placing of subordinate financing on
the Property as set forth in the Mortgage; (ii) Borrower violates the covenant
restricting transfers of interests in the Property or transfers of ownership
interests in Borrower as set forth in the Mortgage; or (iii) there is filed
against Borrower or any guarantor or indemnitor of the Loan, a petition in
bankruptcy or for the appointment of a receiver, or there commences under any
bankruptcy or insolvency law, proceedings for Borrower’s relief, or for the
compromise, extension, arrangement or adjustment of Borrower’s obligations which
is not dismissed within thirty (30) days after the filing of same.

 

Waiver of Jury Trial.

 

BORROWER, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY
AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FORGOES HEREBY THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING, INCLUDING, WITHOUT LIMITATION, ANY TORT ACTION, AGAINST

 

9

--------------------------------------------------------------------------------


 

LENDER, ITS SUCCESSORS AND ASSIGNS, BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS, THE LOAN OR ANY
COURSE OF CONDUCT, ACT, OMISSION, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL
OR WRITTEN) OR ACTIONS OF ANY PERSON (INCLUDING, WITHOUT LIMITATION, LENDER’S
DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY
OTHER PERSONS AFFILIATED WITH LENDER), IN CONNECTION WITH THE LOAN OR THE LOAN
DOCUMENTS INCLUDING, WITHOUT LIMITATION, IN ANY COUNTERCLAIM WHICH ANY PARTY MAY
BE PERMITTED TO ASSERT THEREUNDER, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE. IN NO EVENT SHALL LENDER, ITS SUCCESSORS OR ASSIGNS BE LIABLE FOR ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES WHATSOEVER (INCLUDING
WITHOUT LIMITATION LOSS OF BUSINESS PROFITS OR OPPORTUNITY) AND BY ITS EXECUTION
HEREOF, BORROWER WAIVES ANY RIGHT TO CLAIM OR SEEK ANY SUCH DAMAGES.

 

Captions.

 

The captions set forth at the beginning of the various paragraphs of this Note
are for convenience only, and shall not be used to interpret or construe the
provisions of this Note.

 

Attorneys’ Fees.

 

As used herein, the phrase “Reasonable Attorneys’ Fees” shall mean fees charged
by attorneys selected by Lender based upon such attorneys’ then prevailing
hourly rates as opposed to any statutory presumption specified by any statute
then in effect in the State of Florida.

 

Applicable Laws.

 

This Note and the rights and obligations of the parties hereunder shall be
governed by, and construed in accordance with, the internal laws of the State of
Florida, without regard to principles of conflicts of laws. The parties hereto
irrevocably; (i) agree that any suit, action or other legal proceeding arising
out of or relating to this Note may be brought in a court of record in the State
of Florida or in the courts of the United States of America located in such
state; (ii) consent to the non-exclusive jurisdiction of each such court in any
suit, action or proceeding; and (iii) waive any objection which it may have to
the laying of venue of any such suit, action or proceeding in any of such courts
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum.

 

Modifications.

 

This Note may not be amended or modified except by an agreement in writing
signed by the party against whom enforcement is sought.

 

Time of the Essence.

 

In connection with the Loan and this Note, time shall be of the essence.

 

10

--------------------------------------------------------------------------------


 

Successors and Assigns.

 

The terms, conditions, obligations and liabilities of this Note shall be binding
upon Borrower, its heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender, its successors and assigns. If Borrower is
comprised of more than one (1) person or entity, then the liability of each such
person and entity hereunder shall be joint and several.

 

Authorization.

 

By its signature below, Borrower represents and warrants that the Loan
transaction contemplated by this Note and any of the other Loan Documents have
been properly authorized by Borrower’s governing or managing body, and that the
person(s) signing on behalf of Borrower has been duly authorized to sign for,
and hereto bind the Borrower.

 

Transfer.

 

Lender may, at any time, sell, transfer or assign this Note, the Mortgage, the
Assignment and the other Loan Documents, and any or all servicing rights with
respect thereto, or grant participations therein or issue mortgage pass-through
certificates or other securities evidencing a beneficial interest in a rated or
unrated public offering or private placement. Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
securities or any credit rating agency rating such securities (collectively, the
“Investor”) and each prospective Investor, all documents and information which
Lender now has or may hereafter acquire relating to the Loan and to Borrower,
any guarantor and the Property, whether furnished by Borrower, any guarantor or
otherwise, as Lender determines necessary or desirable. Borrower shall execute,
acknowledge and deliver any and all instruments requested by Lender to satisfy
such purchasers or participants that the unpaid indebtedness evidenced by this
Note is outstanding upon the terms and provisions set out in this Note and the
other Loan Documents. To the extent, if any, specified in such assignment or
participation, such assignee(s) or participant(s) shall have the rights and
benefits with respect to this Note and the other Loan Documents as such
assignee(s) or participant(s) would have if they were the Lender hereunder.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has executed this Note under seal as of the day and
year first above written.

 

 

MB MARGATE LAKEWOOD I, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

By:

Minto Builders (Florida), Inc., a Florida
corporation, its sole member

 

 

 

 

 

 

 

 

 

 

By:

/s/  Valerie Medina

 

 

 

 

 

 

Name:

Valerie Medina

 

 

 

 

 

 

Its:

Assistant Secretary

 

 

 

 

 

 

 

(CORPORATE SEAL)

 

Borrower’s Address:

 

c/o The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

 

Borrower’s FEI#:   20-3686063

 

Documentary Stamps in the amount of Forty-One Thousand Two and 50/100 Dollars
(S41,002.50) have been affixed to the Assumption and Ratification Agreement of
even date herewith which reflects Borrower’s assumption of that certain Mortgage
and Security Agreement to and in favor of Nationwide, dated March 2, 2004 and
recorded March 4, 2004 in Official Records Book 37010, Page 340, Public Records
of Broward County, Florida and which secures this Note. This Renewal Note is
exempt from the payment of Intangible Taxes.

 

12

--------------------------------------------------------------------------------